Citation Nr: 1401864	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for acne vulgaris.  

2.  Entitlement to an increased disability evaluation for the Veteran's post-operative left foot hallux valgus residuals with osteotomy residuals and degenerative arthritis, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran had active service from October 1975 to November 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) which, in pertinent part, denied a TDIU.  In June 2010, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection claim for acne vulgaris and denied both an increased evaluation for the Veteran's post-operative left foot hallux valgus residuals with osteotomy residuals and degenerative arthritis and an "earlier effective date."  The RO clarified that an "earlier effective date" was denied "since [the Veteran] failed to inform us of the service-connected condition for which you would like to claim an earlier effective date."  Such action does not represent a denial of a specific benefit.  In October 2010, the Board remanded the Veteran's appeal to the RO for additional action.  The June 2010 rating decision had not been incorporated into the claims files at the time of the Board's Remand.  

In February 2011, the Veteran submitted a notice of disagreement (NOD) with both the determination that new and material evidence had not been received to reopen service connection for acne vulgaris and the denial of an increased evaluation for his left foot disability.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In its October 2010 Remand instructions, the Board directed, in pertinent part, that the RO was to adjudicate the issue of service connection for eczema.  The issue has not been adjudicated.  The RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has submitted a timely NOD with both the determination that new and material evidence had not been received to reopen service connection for acne vulgaris and the denial of an increased evaluation for his left foot disability.  A statement of the case (SOC) addressing those issues has not been issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of service connection for eczema.  The Veteran should be informed in writing of the resulting decision and his associated appellate rights.  This issue is not on appeal unless there is a timely NOD and a substantive appeal as to the issue.  

2.  Issue a SOC to the Veteran which addresses the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for eczema and an increased evaluation for his post-operative left foot hallux valgus residuals with osteotomy residuals and degenerative arthritis.  The Veteran should be given the appropriate opportunity to respond to the SOC. 

3.  Readjudicate the Veteran's entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

